Exhibit 10.4

 

 

LOUISIANA-PACIFIC CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

Amended and Restated as of September 1, 2004

 

--------------------------------------------------------------------------------


 

LOUISIANA-PACIFIC CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 


ARTICLE I—PURPOSE; EFFECTIVE DATE


 

The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is to
provide supplemental retirement and death benefits for certain key employees of
Louisiana-Pacific Corporation (the “Corporation”) and certain of its subsidiary
companies. It is intended that the Plan will aid in retaining and attracting
employees of exceptional ability by providing them with these benefits. The Plan
became effective as of July 1, 1997, was amended and restated as of January 1,
2000, January 1, 2002 and May I, 2002, and is further amended and restated as of
September 1, 2004 as set forth herein.

 

ARTICLE II—DEFINITIONS



For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 


2.1                                 ACQUIRING PERSON


 

An “Acquiring Person” or a “Person” means any individual, entity or group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

2.2                                 Accumulated with Interest

 

“Accumulated with Interest” means to project Qualified and Other Plan Accounts
amounts from one date to a subsequent date assuming an interest rate of seven
percent (7%) compounded annually.

 


2.3                                 ACTUARIAL EQUIVALENT


 

“Actuarial Equivalent” means equality in value of the aggregate amounts expected
to be received under different forms and timing of payment, which shall be
determined by using the Pension Benefit Guaranty Corporation Lump Sum Interest
Rate for Private Sector Payments (as published in appendix C of 29 CFR 4022, or
any successor or replacement rate) and the UP84 Mortality Table set back four
(4) years for males and females.

 


2.4                                 BENEFICIARY


 

“Beneficiary” means the person, persons or entity entitled under Article VI to
receive any Plan benefits payable after a Participant’s death.

 


2.5                                 BOARD


 

“Board” means the Board of Directors of the Corporation.

 

1

--------------------------------------------------------------------------------


 


2.6                                 CHANGE IN CONTROL


 

“Change in Control” means:

 

(a)    The acquisition by an Acquiring Person of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions will not constitute a Change in Control: (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation or (iv)
any acquisition pursuant to a transaction which complies with clauses (i), (ii)
and (iii) of subsection (c) of this definition; or

 

(b)   Individuals who, as September 1, 2004, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
September 1, 2004, whose election, or nomination for election by Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)    Consummation by Corporation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of
Corporation or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Corporation or all or
substantially all of Corporation’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of
Corporation

 

2

--------------------------------------------------------------------------------


 

or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(d)   Approval by the shareholders of Corporation of a complete liquidation or
dissolution of Corporation.

 


2.7                                 COMMITTEE


 

“Committee” means the Committee appointed by the Corporation to administer the
Plan pursuant to Article VII.

 


2.8                                 COMPENSATION


 

“Compensation” means base pay and annual cash incentive bonuses paid to a
Participant during the calendar year, before reduction for amounts deferred
under the Louisiana-Pacific Executive Deferred Compensation Plan or any other
salary reduction program. Compensation does not include expense reimbursements,
any form of noncash compensation or benefits, stock option income, group life
insurance premiums, severance pay, or any other payments or benefits other than
base pay and annual cash incentive bonuses.

 


2.9                                 CORPORATION


 

“Corporation” means Louisiana-Pacific Corporation, a Delaware corporation, or
any successor to the business thereof.

 


2.10                           DEFERRED RETIREMENT DATE


 

“Deferred Retirement Date” means the first day of the month coincident with or
next following the Participant’s termination of employment with the Employer if
it occurs after the Participant’s Normal Retirement Date.

 


2.11                           DISABILITY


 

“Disability” means a physical or mental condition which, in the opinion of the
Committee, prevents an employee from satisfactorily performing employee’s usual
duties for Employer. The Committee’s decision as to Disability will be based
upon medical reports and/or evidence satisfactory to the Committee. In no event
shall a Disability be deemed to occur or to continue after a Participant’s
Normal Retirement Date.

 

3

--------------------------------------------------------------------------------


 


2.12                           EARLY RETIREMENT DATE


 

“Early Retirement Date” means the date on which the Participant terminates
employment with the Employer if it occurs on or after the first day of the month
coincidental with or next following a Participant’s attainment of age fifty-five
(55) and completion of five (5) Years of Participation, but prior to his Normal
Retirement Date.

 


2.13                           EMPLOYER


 

“Employer” means the Corporation and any affiliated or subsidiary company of the
Corporation which is organized under the laws of any state of the United States.

 


2.14                           FINAL AVERAGE COMPENSATION


 

“Final Average Compensation” means the Participant’s Compensation during the
sixty (60) consecutive complete calendar months of paid employment out of the
last one hundred twenty (120) months of employment with the Employer in which
the Participant’s Compensation is the highest divided by sixty (60). If a
Participant’s number of complete calendar months of paid employment with the
Employer is less than sixty (60), the Participant’s Final Average Compensation
shall be the monthly average of all such complete calendar months of paid
employment.

 


2.15                           FINAL COMPENSATION


 

“Final Compensation” means a Participant’s base pay for the twelve (12) months
prior to termination of employment with the Employer, plus the average annual
cash incentive bonus paid the last three (3) years, divided by twelve (12). If
the Participant has not been a Participant in the Employer’s annual incentive
plan for three (3) full years or been an employee for a full twelve (12) months,
then the proceeding determination shall be adjusted pro rata.

 


2.16                           INVOLUNTARILY TERMINATED


 

“Involuntarily Terminated” means a Participant is discharged or resigns in
response to a change in day-to-day duties, or reduction in Compensation or
benefits, to a downward change of title, or to a relocation requested by
Employer.

 


2.17                           NORMAL RETIREMENT DATE


 

“Normal Retirement Date” means the first day of the month coincident with or
next following the Participant’s attainment of age sixty-two (62).

 


2.18                           PARTICIPANT


 

“Participant” means any individual who is participating or has participated in
the Plan as provided in Article III.

 

4

--------------------------------------------------------------------------------


 

2.19                           Qualified and Other Plan Accounts

 

“Qualified and Other Plan Accounts” means a Participant’s (1) ESOT, ESOT
Transfer, Matching, Profit Sharing and Frozen Profit Sharing Accounts under the
Louisiana-Pacific Salaried 401(k) and Profit Sharing Plan, (2) accrued benefits
attributable to employer contributions under the Louisiana-Pacific Corporation
Retirement Account Plan and any other employee pension benefit plan maintained
by the Employer, (3) Qualified Plan Supplemental Credit Account under the
Louisiana-Pacific Corporation 2004 Executive Deferred Compensation Plan (the
“EDCP”) (4) Qualified Plan Makeup Credit Account under the EDCP and (5) Employer
Matching Contribution Account under the EDCP.

 


2.20                           RETIREMENT


 

“Retirement” means a Participant’s termination of employment with the Employer
at the Participant’s Early Retirement Date, Normal Retirement Date, or Deferred
Retirement Date.

 


2.21                           SPOUSE


 

“Spouse” means a Participant’s wife or husband who is lawfully married to the
Participant at the time of the Participant’s death.

 


2.22                           SUPPLEMENTAL RETIREMENT BENEFIT


 

“Supplemental Retirement Benefit” means the benefit determined under Article V
of this Plan.

 


2.23                           TARGET RETIREMENT PERCENTAGE


 

“Target Retirement Percentage” means the percentage of Final Average
Compensation which will be used as a target from which other forms of retirement
benefits are subtracted, as provided in Article V, to arrive at the amount of
the Supplemental Retirement Benefit actually payable to a Participant. This
percentage shall equal fifty percent (50%) multiplied by a fraction, the
numerator of which is the Participant’s Years of Credited Service, not to exceed
fifteen (15), and the denominator of which is fifteen (15). The adjusted Target
Retirement Percentage shall be rounded to four (4) decimal places.

 


2.24                           YEARS OF CREDITED SERVICE


 

“Years of Credited Service” means the whole number of years of vesting service
credited under the provisions of the Louisiana-Pacific Corporation Retirement
Account Plan.

 


2.25                           YEARS OF PARTICIPATION


 

“Years of Participation” means the number of twelve (12) month periods the
Participant has been a Participant in the Plan as set out in Section 3.1(b) of
the Plan.

 

5

--------------------------------------------------------------------------------


 

For the initial Participants, as set out in Appendix A, Years of Participation
shall be measured from January 1, 1997.

 

ARTICLE III—PARTICIPATION AND VESTING




3.1                                 ELIGIBILITY AND PARTICIPATION

 

(a)    Eligibility. Eligibility to participate in the Plan shall be limited to
those employees of an Employer who are designated by the Committee.

 

(b)   Participation. An employee’s participation in the Plan shall be effective
upon notification of the employee of his status as a Participant by the
Committee. Participation in the Plan shall continue until such time as the
Participant terminates employment with the Employer, and as long thereafter as
the Participant is eligible to receive benefits under this Plan.

 


3.2                                 VESTING


 

Each Participant shall be one hundred percent (100%) vested in benefits under
this Plan after completing five (5) Years of Participation in the Plan. The
proceeding notwithstanding, each Participant shall be one hundred percent (100%)
vested in benefits under this Plan upon death, Disability or a Change in
Control.

 


3.3                                 CESSATION OF ELIGIBILITY

 

Notwithstanding Section 3.1(b) of this Plan, if a Participant ceases to be
designated by the Committee as eligible to participate in the Plan, by reason of
a change in employment status or otherwise, participation herein and eligibility
to receive benefits hereunder shall be limited to the Participant’s interest in
such benefits as of the date designated by the Committee.

 

ARTICLE IV—PRERETIREMENT SURVIVOR BENEFIT




4.1                                 PRETERMINATION SURVIVOR BENEFIT


 

If a Participant dies while employed by the Employer, the Employer shall pay a
supplemental survivor benefit to the Participant’s Spouse. The amount of this
benefit shall be equal to one-half (1/2) of the Participant’s monthly accrued
Supplemental Retirement Benefit payable monthly for the life of the Spouse,
calculated using the three percent (3%) reduction per year specified in 5.3 to
the Participant’s age at death if the Participant died before attaining age 62,
with payments commencing to the Spouse within thirty (30) days following the
Participant’s date of death; provided, that if the Participant would have been
entitled to a benefit described in Section 5.7(c) had the Participant terminated
employment with the Employer immediately prior to the date of death and such
benefit has a greater Acturial Equivalent value than the benefit under this
Section 4.1, then the benefit described in 5.7(c) shall be payable to the
Participant’s Spouse or Beneficiary as the case may be.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V—SUPPLEMENTAL RETIREMENT BENEFITS




5.1                                 NORMAL RETIREMENT BENEFIT


 

If a Participant retires on the Normal Retirement Date, the Employer shall pay
to the Participant a monthly Supplemental Retirement Benefit for the
Participant’s life equal to the Target Retirement Percentage multiplied by the
Participant’s Final Average Compensation, less

 

(a)    Fifty percent (50%) of the Participant’s primary Social Security benefit
determined at age sixty-two (62), and

 

(b)   An amount equal to the Participant’s Qualified and Other Plan Accounts
amounts, determined as of the Participant’s date of termination and subject to
Section 5.9, converted to a monthly life annuity on an Actuarial Equivalent
basis

 

times the vesting percentage determined under Section 3.2 of this Plan.

 


5.2                                 DEFERRED RETIREMENT BENEFIT


 

If a Participant retires at a Deferred Retirement Date, the Employer shall pay
to the Participant a Supplemental Retirement Benefit calculated pursuant to
Section 5.1, except that 5.1(a) and 5.1(b) shall be measured at the
Participant’s date of termination.

 


5.3                                 EARLY RETIREMENT BENEFIT


 

If a Participant retires at an Early Retirement Date, the Employer shall pay to
the Participant a monthly Supplemental Retirement Benefit for the Participant’s
life equal to the Target Retirement Percentage multiplied by the Participant’s
Final Average Compensation, less

 

(a)    Fifty percent (50%) of the Participant’s primary Social Security benefit
projected to be paid at age sixty-two (62) assuming no future increases in
Compensation, no change in the Social Security Act and no change in the cost of
living or the average wage indexes, and

 

(b)   An amount equal to the Participant’s Qualified and Other Plan Accounts
amounts, determined as of the Participant’s date of termination and subject to
Section 5.9, converted to a monthly life annuity beginning at age sixty-two (62)
on an Actuarial Equivalent basis but assuming no growth in such amounts to age
sixty-two (62);

 

times the vesting percentage determined under Section 3.2 of this Plan.

 

If a Participant retires with the approval of the Committee, the above Early
Retirement Benefit shall be reduced by three percent (3%) for each year by which
the benefit commencement date precedes the Participant’s sixty-second (62nd)
birthday (prorated for partial years on a monthly basis). If a Participant
retires without the approval of the Committee, the above Early Retirement
Benefit shall be reduced by five

 

7

--------------------------------------------------------------------------------


 

percent (5%) for each year by which the benefit commencement date precedes the
Participant’s sixty-second (62nd) birthday (prorated for partial years on a
monthly basis). For Participants who retire without approval of the Committee,
this benefit shall be further reduced by a fraction equal to the Participant’s
actual Years of Credited Service at termination over Years of Credited Service
the Participant would have had at age sixty-two (62).

 


5.4                                 EARLY TERMINATION RETIREMENT BENEFIT

 

If a Participant terminates employment prior to Early Retirement, the Employer
shall pay to the Participant a monthly Supplemental Retirement Benefit for the
Participant’s life equal to the product of (a) times (b) times (c) where:

 

(a)    is an amount equal to the Target Retirement Percentage multiplied by the
Participant’s Final Average Compensation, less

 

(i)                   Fifty percent (50%) of the Participant’s primary Social
Security benefit projected to be paid at age sixty-two (62) assuming no future
increases in Compensation, no change in the Social Security act and no change in
the cost of living or the average wage indexes, and

 

(ii)                An amount equal to the Qualified and Other Plan Accounts
amounts, determined as of the date of the Participant’s date of termination and
subject to Section 5.9, converted to a monthly life annuity beginning at age
sixty-two (62) on an Actuarial Equivalent basis but assuming no growth in such
amounts to age sixty-two (62).

 

(b)   is the vesting percentage determined under Section 3.2 of this Plan; and

 

(c)    is a fraction equal to the Participant’s Years of Credited Service at
termination over Years of Credited Service the Participant would have had at age
sixty-two (62).

 


5.5                                 CHANGE IN CONTROL BENEFITS


 

If a Participant is Involuntarily Terminated within thirty-six (36) months of a
Change in Control, such Participant shall be granted two (2) extra Years of
Credited Service under the Plan, and the greater of Final Compensation or Final
Average Compensation shall be used in determining the Participant’s benefit. For
such Involuntarily Terminated Participants, benefits shall be payable at the
later of age fifty-five (55) or their date of termination. Such benefit shall be
calculated pursuant to Section 5.3 and as if the Participant retired with the
approval of the Committee.

 

5.6                                 Disability Retirement Benefit

 

If a person terminates employment prior to Normal Retirement as a result of
Disability, the Employer shall pay to the Participant a Supplemental Retirement
Benefit commencing at the Participant’s Normal Retirement Date equal to the
amount the Participant would have received at such time under the Normal
Retirement provisions of

 

8

--------------------------------------------------------------------------------


 

this Article. For purposes of this calculation and notwithstanding the receipt
of any accelerated distribution or distributions under Section 5.8, Years of
Credited Service and Years of Participation shall continue to accrue during the
period of Disability and the Participant’s Final Average Compensation shall be
based only on the amounts earned during the sixty (60) months prior to
Disability if this provides the Participant with a greater benefit.

 


5.7                                 PAYMENT OF BENEFITS


 

(a)    Form of Benefit Payments. The normal form of benefit payment shall be a
life annuity payable monthly. Any other form of monthly benefit elected by the
Participant shall be the Actuarial Equivalent to a life annuity payable monthly.
At the time of enrollment the Participant shall elect the form of benefit
payment. The form of benefit payments available to the Participant shall be:

 

(i)                   Life Annuity

 

(ii)                10-Year Certain and Life Annuity

 

(iii)             50% Joint and Spouse Survivor Annuity

 

(iv)            100% Joint and Spouse Survivor Annuity

 

Participants may amend their form of benefit election by filing a change form
with the Committee at least ninety (90) days before termination of employment
with the Employer.

 

(b)   Commencement of Benefit Payments. The Supplemental Retirement Benefits
payable to a Participant under the Normal and Deferred Retirement provisions of
this Article shall commence within thirty (30) days of the Participant’s
termination of employment. The Early Retirement Benefit payable to a Participant
shall commence within thirty (30) days of Participant’s termination. However,
the Participant may elect to delay the commencement of such benefit if the
election is made at least ninety (90) days prior to termination, provided that
commencement may not be delayed beyond the Participant’s sixty-second (62nd)
birthday. The Supplemental Retirement Benefits payable to a Participant under
the Early Termination or Disability provisions of this Article shall commence
within thirty (30) days of the Participant attaining age sixty-two (62).

 

(c)    Death Prior to Commencement of Benefit Payments. If a Participant
terminates employment and dies before the commencement of benefits as provided
under Section 5.7(b), any survivor benefit under the form of benefit that was
elected by the Participant under Section 5.7(ii), (iii) or (iv) shall be payable
to the Participant’s Spouse or Beneficiary, as the case may be, at the time
benefits otherwise would have commenced to the Participant.

 


5.8                                 ACCELERATED DISTRIBUTION


 

Notwithstanding any other provision of the Plan, at any time a Participant shall
be entitled to receive, upon written request to the Committee, a lump-sum
distribution of

 

9

--------------------------------------------------------------------------------


 

the Actuarial Equivalent of the Participant’s unpaid vested accrued benefits
under this Plan on the date on which the Committee receives the written request.
The vested accrued benefit for active Participants shall be calculated as if the
Participant terminated on the date the distribution is requested. For those
active Participants eligible for Early Retirement, the lump-sum amount shall be
calculated as if the Participant had terminated without permission on the date
the distribution is requested. Each accelerated distribution shall be subject to
a penalty equal to ten percent (10%) of the amount that would otherwise be
distributed, and that amount shall be forfeited by the Participant. The amount
payable under this section shall be paid in a lump sum within sixty-five (65)
days following the receipt of the notice by the Committee from the Participant.
In the event a Participant requests and obtains an accelerated distribution
under this section the Participant shall cease to be a Participant under the
Plan; provided, that if the Participant remains employed by the Employer,
participation and future benefit accruals under the Plan may resume following a
period of one (1) year from the date of distribution if the Participant remains
an eligible Participant under Section 3.1 at that time.

 


5.9                                 QUALIFIED AND OTHER RETIREMENT PLAN ACCOUNTS
OFFSET

 

In the event that all or a portion of a Participant’s Qualified and Other
Retirement Plan Accounts are paid out prior to the applicable benefit
calculation date under any provision of Article V of the Plan, the value of such
Accounts at termination shall be the amount distributed Accumulated with
Interest to the date of termination.

 


5.10                           EXCISE TAX AND LOST BENEFIT MAKEUP


 

If as a result of participating in the Plan the Participant is required to pay
additional excise tax under Section 4999 of the Internal Revenue Code (“IRC”),
or receives a smaller benefit from any other Employer retirement plan as a
result of any IRC Section 280G Golden Parachute limitations, then a makeup
amount shall be payable from the Plan. This amount shall be equal to the amount
of Section 4999 excise tax payable and any lost benefit from other Employer
retirement plans due to IRC Section 280G Golden Parachute limitation, as a
result of participation in the Plan, plus any excise tax and income taxes
payable due to this payment. The Corporation and Participant shall cooperate in
good faith in making such determination and in providing the necessary
information for this purpose.

 


5.11                           WITHHOLDING; PAYROLL TAXES


 

The Employer shall withhold from payments made hereunder any taxes required to
be withheld from a Participant’s wages for the federal or any state or local
government. However, a Beneficiary may elect not to have withholding for federal
income tax purposes pursuant to Section 3405 of the Internal Revenue Code, or
any successor provision.

 


5.12                           PAYMENT TO GUARDIAN


 

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of his property, the Committee may
direct payment of such Plan benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Committee may require

 

10

--------------------------------------------------------------------------------


 

proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Plan benefit. Such distribution shall
completely discharge the Committee and the Employer from all liability with
respect to such benefit.

 


ARTICLE VI—BENEFICIARY DESIGNATION


 


6.1                                 BENEFICIARY DESIGNATION


 

Each Participant shall have the right, at any time, to designate any person or
persons as his Beneficiary or Beneficiaries (both primary as well as secondary)
to whom benefits under this Plan shall be paid in the event of his death prior
to payment to Participant of the benefits due to the Participant under the Plan.
Each Beneficiary designation shall be in a written form prescribed by the
Committee, and will be effective only when filed with the Committee during the
Participant’s lifetime.

 


6.2                                 CHANGING BENEFICIARY


 

Subject to Section 6.3, any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new designation with the Committee. The filing of a new designation
shall cancel all designations previously filed. If a Participant’s benefits
under the Plan are subject to the community property laws of any state, any
Beneficiary designation or change in Beneficiary designation shall be valid or
effective only as permitted by applicable law.

 


6.3                                 NO BENEFICIARY DESIGNATION


 

In the absence of an effective Beneficiary Designation, or if all designated
Beneficiaries predecease the Participant or dies prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be the person in the first of the following classes in which
there is a survivor:

 

(a)    the surviving Spouse;

 

(b)   the Participant’s children, except that if any of the children predeceases
the Participant but leaves issue surviving, then such issue shall take by right
of representation the share the parent would have taken if living;

 

(c)                       the Participant’s estate.

 


ARTICLE VII—ADMINISTRATION


 


7.1                                 COMMITTEE; DUTIES


 

The Plan shall be administered by a Committee consisting of not less than three
(3) persons appointed by the Corporation. Members of the Committee may be
Participants in the Plan. The members of the Committee on September 1, 2004 are
Curtis M. Stevens, Russell S. Pattee and Andrea L. Vicino. The Committee shall
have the authority to make, amend, interpret and enforce all appropriate rules
and regulations for the administration of the Plan and decide or resolve any and
all questions, including interpretations of the Plan, as may arise in connection
with the Plan. A majority vote of the

 

11

--------------------------------------------------------------------------------


 

Committee members shall control any decision. Members of the Committee may be
Participants under the Plan.

 


7.2                                 AGENTS


 

The Committee may, from time to time, employ other agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Employer.

 


7.3                                 BINDING EFFECT OF DECISIONS


 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

 


7.4                                 INDEMNITY OF COMMITTEE


 

The Employer shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to the Plan, except in the case of gross
negligence or willful misconduct.

 


ARTICLE VIII—CLAIMS PROCEDURE


 


8.1                                 CLAIM


 

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee which shall respond in writing within thirty (30) days.

 


8.2                                 DENIAL OF CLAIM


 

If the claim or request is denied, the written notice of denial shall state:

 

(a)    The reason for denial, with specific reference to the Plan provisions on
which the denial is based.

 

(b)   A description of any additional material or information required and an
explanation of why it is necessary.

 

(c)    An explanation of the Plan’s claim review procedure.

 


8.3                                 REVIEW OF CLAIM


 

Any person whose claim or request is denied or who has not received a response
within thirty (30) days may request review by notice given in writing to the
Committee. The claim or request shall be reviewed by the Committee who may, but
shall not be required to, grant the claimant a hearing. On review, the claimant
may have

 

12

--------------------------------------------------------------------------------


 

representation, examine pertinent documents, and submit issues and comments in
writing.

 


8.4                                 FINAL DECISION


 

The decision on review shall normally be made within sixty (60) days. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty (120)
days. The decision shall be in writing and shall state the reason and the
relevant plan provisions. All decisions on review shall be final and bind all
parties concerned.

 


ARTICLE IX—TERMINATION, SUSPENSION OR AMENDMENT


 


9.1                                 TERMINATION, SUSPENSION OR AMENDMENT OF PLAN


 

The Corporation may at any time terminate, suspend or amend the Plan in whole or
in part; provided, however, that any such termination or suspension, or any
amendment that would materially change the benefits provided under the Plan,
shall be subject to the prior approval of the Compensation Committee of the
Board. Provided, further, that no such action shall be effective to decrease or
restrict the accrued benefit of any Participant as of the date of such action.

 


ARTICLE X—MISCELLANEOUS

 


10.1                           UNFUNDED PLAN


 

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Accordingly, the Plan shall terminate and no further benefits shall accrue
hereunder in the event it is determined by a court of competent jurisdiction or
by an opinion of counsel that the Plan constitutes an employee pension benefit
plan within the meaning of Section 3(2) of ERISA which is not so exempt. In the
event of such termination, the amount of each Participant’s vested benefits
under the Plan shall be distributed to such Participant at such time and in such
manner as the Committee, in its sole discretion, determines.

 


10.2                           UNSECURED GENERAL CREDITOR


 

In the event of Employer’s insolvency, Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Employer, nor shall they be
Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Employer. In that event, any and all of the Employer’s assets
and policies shall be, and remain, the general, unpledged, unrestricted assets
of the Employer. The Employer’s obligation under the Plan shall be that of an
unfunded and unsecured promise of the Employer to pay money in the future.

 

13

--------------------------------------------------------------------------------


 


10.3                           TRUST FUND


 

The Employer shall be responsible for the payment of all benefits provided under
the Plan. At its discretion, the Employer may establish one or more trusts, with
such trustees as the Board may approve, for the purpose of providing for the
payment of such benefits. Such trust or trusts may be irrevocable, but the
assets thereof shall be subject to the claims of the Employer’s creditors. To
the extent any benefits provided under the Plan are actually paid from any such
trust, the Employer shall have no further obligation with respect thereto, but
to the extent not so paid, such benefits shall remain the obligation of, and
shall be paid by, the Employer.

 


10.4                           NONASSIGNABILITY


 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 


10.5                           NOT A CONTRACT OF EMPLOYMENT


 

The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Employer and the Participant, and the
Participant (or his or her Beneficiary) shall have no rights against the
Employer except as may otherwise be specifically provided herein. Moreover,
nothing in the Plan shall be deemed to give a Participant the right to be
retained in the service of the Employer or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

 


10.6                           PROTECTIVE PROVISIONS


 

A Participant will cooperate with the Employer by furnishing any and all
information requested by the Employer, in order to facilitate the payment of
benefits hereunder, and by taking such physical examinations as the Employer may
deem necessary and taking such other action as may be requested by the Employer.

 


10.7                           TERMS


 

Whenever any words are used herein in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

 

14

--------------------------------------------------------------------------------


 


10.8                           CAPTIONS


 

The captions of the articles, sections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 


10.9                           GOVERNING LAW; ARBITRATION

 

The provisions of the Plan shall be construed and interpreted according to the
laws of the State of Oregon. Any dispute or claim that arises out of or that
relates to the Plan or to the interpretation, breach, or enforcement of the
Plan, must be resolved by mandatory arbitration in accordance with the then
effective arbitration rules of Arbitration Service of Portland, Inc., and any
judgment upon the award rendered pursuant to such arbitration may be entered in
any court having jurisdiction thereof.

 


10.10                     VALIDITY


 

In case any provision of the Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 


10.11                     NOTICE


 

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to any member of the Committee or the Secretary of
the Employer. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 


10.12                     SUCCESSORS


 

The provisions of the Plan as it may be amended from time to time shall bind and
inure to the benefit of the Employer and its successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of the Employer, and successors
of any such corporation or other business entity.

 

Dated: September 1, 2004

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By:

 

 

 

 

Executive Vice President, Administration,

 

 

and Chief Executive Officer

 

 

 

 

 

By:

 

 

 

 

Secretary

 

 

15

--------------------------------------------------------------------------------

 